Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-12 have been examined in this application.  This communication is the first action on the merits.  No Information Disclosure Statement (IDS) has been filed with this application.
Specification
The specification is objected to:
because inconsistent terminology is used with reference to numeral 31, including: base; seat; and, circumferential projection (claim 6). 
as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
establish antecedent basis in the specification for both a “circumferential sealing lip […] which interacts with […] the lower part of the stem” (as per claim 6) and “at least one sealing element acting between the valve body and the stem” (as per claim 1).
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies:
central seating area (claim 5)
central projection (claim 9)
circumferential depression (claim 3)
form-closed way (claim 5)
sealing element (claim 1)
valve-side edge of the lower part of the stem (claim 2)
notched-out elements (claim 10)
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, both a “circumferential sealing lip […] which interacts with […] the lower part of the stem” (as per claim 6) and “at least one sealing element acting between the valve body and the stem” (as per claim 1) must be shown or the feature(s) canceled from the claim(s).  
While there does appear a circumferential sealing lip (23) which interacts with the lower part of the stem (23), there appears no depiction of an embodiment comprising both of the following—as required by claim 6: at least one sealing element acting between the valve body the stem; and, a circumferential sealing lip. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretation
In regards to the preamble of claim 1, the transitional phrase “with” is interpreted as “comprising” –i.e. as inclusive or open-ended and does not exclude additional unrecited elements or method steps. See MPEP 2111.03(I) and (IV). The examiner notes that there appears no explicit or implicit indication in the disclosure of an intended interpretation for the transitional phrase “with”. 
In regards to claims 1-12, the transitional phrase “characterized” is interpreted as “comprising” –i.e. as inclusive or open-ended and does not exclude additional unrecited elements or method steps. See MPEP 2111.03(I) and (IV). The examiner notes that there appears no explicit or implicit indication in the disclosure of an intended interpretation for the transitional phrase “characterized”. 
The following broadest reasonable interpretations to claim terms are applied for examination. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for terms for which the following broadest reasonable interpretations are applied. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
Broadest Reasonable Interpretations
In regards to claim 1,
The claim term solid matter valve is interpreted as “valves […] used for discharging assembly and sealing foams from aerosol cans” and “valves […]  suitable basically for all types of aerosol cans intended for the discharge of materials/matter having a solids content, for example cans used for discharging glues, sealing and cleaning agents” as consistent with the specification (pg. 1, ¶ 2)
the claim term discharging is interpreted as:
to pour forth fluid where pour is interpreted as to dispense from a container. The foregoing interpretations of discharging and pour are derived from corresponding definitions of those terms obtained on 03/08/21 from Merriam-Webster dictionary (attached).
In regards to claim 2, 
the claim term stepped is interpreted as:
having a step or steps, as provided in the definition of “stepped” obtained on 3/19/21 from Oxford English Dictionary (attached).
In regards to claim 6, 
the term lip is interpreted as:
the edge of a hollow vessel or cavity, as provided in the definition of lip obtained on 3/17/21 from Merriam-Webster dictionary (attached).  
In regards to claims 1, 3, 5, 6, and 12, 
the term circumferential is interpreted as:
relating to a circumference, where circumference is interpreted as the external boundary or surface of a figure or object as provided in the definition of circumference obtained on 3/21/21 from Merriam-Webster dictionary (attached). The examiner notes that the definition afforded to circumferential
In regards to claims 11 and 12, 
the term sleeve is interpreted as:
a tubular part designed to fit over another part, as provided in the definition of sleeve obtained on 3/21/21 from Merriam-Webster dictionary (attached).
the term pipe is interpreted as:
a tubular or cylindrical object, part, or passage, as provided in the definition of sleeve obtained on 3/21/21 from Merriam-Webster dictionary (attached).
Claim Objections
Claim 1 is objected to because of the following: 
the limitation “[…] dispensing/discharging […]” raises confusion. Specifically, there appears no clear distinction in scope between “dispensing” and “discharging” according to the broadest reasonable interpretation of “discharging” previously set forth. A correction may include: ““[…] dispensing […]”. Appropriate correction is required.
the limitation “[…] of the pressurized can […]” has unclear antecedent basis and the particular interpretation intended is unclear. Specifically, it is unclear if “the pressurized can” should be interpreted as a functional recitation – i.e. “[…] of the pressurized can […]” for which the solid matter valve is intended to be used with. A correction may include: amending the claim to be drawn to an apparatus comprising a solid matter valve and a pressurized can (i.e. instead of “Solid matter valve for pressurized cans […]”; or, “[…] of the pressurized can for which the solid matter valve is intended to be used with
in regards to the term “with” as recited in “[…] assembly foams, with a valve disk, a valve body […]” (claim 1, ln. 2) it is unclear if  the claimed “valve disk” is required to be part of the “solid matter valve” or part of the “pressurized cans”—for which the solid matter valve is intended for use with, as per the claim. The specification suggests that the solid matter valve is distinct from, and joined with, a valve disk (spec: pg. 8, ¶ 1, ln. 1-2 “[…] the solid matter valve, […] with the valve arranged in a valve disk” ).
A correction may include: “An apparatus for  dispensing  assembly foams,the apparatus comprises a solid matter valve and a pressurized can and a valve disk, wherein the solid matter valve comprises: a valve body […]”. For purposes of this office action, claim 1 is interpreted according to the foregoing suggested correction. The examiner notes that, should Applicant incorporate the aforementioned suggested correction, preambles for all claims depending from amended claim 1 should be drawn to the apparatus of claim 1 for compliance with 35 USC § 112 (d). Appropriate correction is required.
the limitation “[…] the stem is designed so as to form two parts, the upper part being connected to the lower part […]” is unclear for the following reasons:
it is not clear if the claim requires: the stem to be merely designed to form two parts; or, the stem to actually form two parts. 
a relationship between “two parts” and each of “the upper part” and “the lower part” is unclear. 
A correction may include: “[…] the stem  comprising an upper part  and a lower part wherein the upper part is connected to the lower part in a form-closed […]”. Appropriate correction is required.
the following limitations are unclear: “[…] a stem […] having at least one inlet opening for the contents of the pressurized can, said opening being cleared by actuation of the stem, with at least one discharge opening […]”. Specifically, it is not clear to what particular claimed structure the limitation “at least one discharge opening” pertains. A correction may include incorporating paragraph indentations and semicolons throughout claim 1 for providing clear breaks between major structural elements. Appropriate correction is required.
the limitation “form-closed or force-closed manner” and “force-closed manner” is unclear. Specifically, it is unclear what is meant by a “manner” –i.e. does the claim require merely some likeness of a “form-closed or force-closed” or does the claim require an actual “form-closed or force-closed”. Appropriate correction is required.
Claim 2 is objected to because “valve-side edge of the lower part of the stem” is unclear because of the following special definition provided in the specification for “valve-side”: “[…] the term […] valve side as used in the description and claims denote[s], with reference to an extension along the central axis of a pressurized can, […] the end of a part or portion that points out of the can in the direction of the valve” (spec: pg. 3, ¶ 4). This special definition is unclear in the context of claim 2, because:
there appears no clear prior positive recitation of a “can” in the claims. Specifically, while there does appear a prior functional recitation of the valve being “for pressurized cans” (preamble of claim 1), there appears no prior limitation clearly requiring a structure of a “can” or a structural connection to a “can” and the special definition (in requiring a “can”) is therefore unclear. A correction may include amending 
the passage “[…] the end of a part or portion that points out of the can […]” is unclear. Specifically, it is unclear if “points out of the can” requires: a shaped point located exterior to the can; or, merely a shaped point that is pointing in a direction towards the exterior of the can; or, both a shaped point located exterior to the can and pointing in a direction away from an interior of the can.
For purposes of this office action, the scope of the limitation “valve-side side edge of the lower part of the stem” is interpreted as consistent with the disclosure and covering the structure indicated in Figure A below—i.e. a pointed edge of the lower part of the stem that is pointing in a direction away from the interior of a can. Appropriate correction is required.

    PNG
    media_image1.png
    571
    1103
    media_image1.png
    Greyscale

Figure A: US 16/636593, Fig. 1 – annotated 

Claims 2-7 and 9-12 are objected to because “Solid matter valve” should be “The solid matter valve” as is consistent with the specification “The invention relates to a solid matter valve (spec. Pg. 1, Ln. 1) – i.e. “solid matter valve” is not provided as a pronoun in the specification. Appropriate correction is required. 
Claim 4 is objected to because:
the term “the flexible diaphragm” has unclear antecedent basis. Specifically, it is unclear if “the flexible diaphragm” refers to the previously recited “circumferential elastic diaphragm”. A correction may include replacing “the flexible diaphragm” with “the circumferential elastic diaphragm”. Appropriate correction is required.
the limitation “[…] elongation occurring […]” is unclear. Specifically, it is unclear as to what particular structure an “elongation” is required “when the stem is actuated”. A correction may include: “[…] elongation of the diaphragm […]”. Appropriate correction is required.
Claim 5 is objected to because of the claim limitation “form-closed way”. It is unclear what a “way” of a closed form is, and it is unclear if the claim requires merely some likeness of a closed form or requires an actual closed form. Appropriate correction is required.
Claim 6 is objected to because:
the limitation “the can side” has unclear antecedent basis in the claims. A correction may include “a can side of the valve body”. Appropriate correction is required.
of ambiguity resulting from what appears to be a use of inconsistent terminology. Specifically, claim 6 is objected to because:
the specification describes the sealing lip acting directly on the stem (i.e. base of the stem, see spec: pg. 8 ¶ 3, Ln. 4-11), and there appears no antecedent basis in the specification or in the drawings for subject matter comprising both: a “circumferential sealing lip” and “at least one sealing 
the claim makes no clear structural relation between the claimed “circumferential sealing lip” and the “at least one sealing element acting between the valve body and the stem” of claim 1—from which claim 6 depends;
the term “sealing element” has no corresponding reference numeral in the drawings and the particular structure comprising “sealing element” is unclear;
A correction may include: “ wherein the sealing element comprises a circumferential sealing lip and the valve body has been provided with [[a]] the circumferential sealing lip […]”. Appropriate correction is required.
Claims 6, 7, 10, and 12 are objected to because the limitation “can-side” is unclear. The specification provides the following special definition for “can-side”: “[…] the term […] can-side as used in the description and claims denote[s], with reference to an extension along the central axis of a pressurized can, […] the end of a part or facing toward or into the pressurized can […]” (spec: pg. 3, ¶ 4). 
It is unclear how to apply this special definition to claim 6, 7, 10, and 12 because there appears no clear prior positive recitation of a “can” in the claims. Specifically, while there does appear a prior functional recitation of the valve being “for pressurized cans” (preamble of claim 1), there appears no prior limitation clearly requiring a “can”. A correction may include amending claim 1 to require a “can”.  Appropriate correction is required.
Claim 7 is objected to because the limitation “the can side” has unclear antecedent basis in the claims. A correction may include “a can side of the valve body”. Appropriate correction is required.
Claim 9 is objected to because:
the term “inwards” is unclear. Specifically, it is unclear to what particular direction “inwards” relates. A correction may include: “inwards towards an interior of a can” Appropriate correction is required.
the term “the centering of stem” has unclear antecedent basis in the claims. There appears no prior recitation for “centering of stem”. A correction may include: “ centering of the stem”. Appropriate correction is required.
Claim 10 is objected to because the limitation “the arms of the spring element are provided with can-side notched-out elements” is unclear. Specifically, it is unclear to which of the following structures the limitation “can-side” is required to relate, and how: notched-out elements; spring element; arms. A correction may include: “the arms of the spring element are provided with  notched-out elements facing towards an interior of a can”. Appropriate correction is required.
Claim 12 is objected to because:
the limitation “the can side” has unclear antecedent basis in the claims. A correction may include “a can side of the fixing ring”. Appropriate correction is required.
of the claim term “form-closed manner”. Specifically, it is unclear what is meant by a “manner” –i.e. does the claim require merely some likeness of a “form-closed” or does the claim require an actual “form-closed”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 6-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 2, the limitation “the valve-side edge of the lower part of the stem” is ambiguous, because:
the limitation “the valve-side”, when interpreted according a best-understood-definition of “valve-side” set forth previously in this office action under the claim objections title, lacks antecedent basis in the claims. 
the following special definition for “valve-side” provided in the specification, is unclear: “[…] the term […] valve-side as used in the description and claims denote[s], with reference to an extension along the central axis of a pressurized can, […] the end of a part or portion that points out of the can in the direction of the valve” (spec: pg. 3, ¶ 4). Specifically, this special definition is ambiguous because:
there appears no clear definition for “the direction of the valve” and therefore one of ordinary skill in the art cannot determine which, of an infinite number of directions, corresponds to “the 
there is no clear relationship established between “an extension along the central axis of a pressurized can” and “valve-side”. Therefore, the effect of “with reference”, as it relates “valve-side” to “an extension along the central axis of a pressurized can”, is unclear.
As per claim 3, the limitation “the upper edge of the valve body” is ambiguous. There appears no prior recitation of “an upper edge of the valve body”, and there is no clear orientation inherent to the term “upper”, as it relates to the valve body, such that the particular location and orientation of the claimed “upper edge” can be determined. “Upper” – as in upward facing, or uppermost? “Upper” with respect to what? 
As per claim 5, the limitation “the central seating area of the lower part” lacks antecedent basis in the claims. There appears no prior recitation of a central seating area of the lower part and “central seating area” is not considered inherent to the “lower part” of claim 1. A correction may include: “a central seating area of the lower part”.
Further as per claim 5, the limitation “[…] an inner circumferential enlargement with a view to accommodating […] an outer circumferential bead […]” is ambiguous. Specifically, the particular meaning of “a view” is ambiguous and it is unclear if the claim actually requires the inner circumferential enlargement to accommodate an outer circumferential bead, or merely to be capable of such. A correction may include: “[…] an inner circumferential enlargement  accommodating […] an outer circumferential bead […]”.
As per claims 6, 7, 10, and 12, the limitation “can-side” is ambiguous because the special definition for “can-side” provided in the specification, is unclear: “[…] the term can-side […] as used in the description and claims denote[s],  with reference to an extension along the central axis of a pressurized can, the end of a part or portion facing towards or into the pressurized can” (spec: pg. 3, ¶ 4). There is no clear relationship established between “an 
Claims 8-10 depend from claim 7 and thus inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
As per claim 8, the claim fails to include all the limitations of the claim upon which it depends. A correction may include: “  The solid matter valve according to claim 7, wherein the […]”. For purposes of this office action, claim 8 is interpreted according to the foregoing suggested correction. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 9-10 depend from claim 8 and thus inherit the deficiencies thereof.
Suggested Corrections 
For convenience, claim 1 is provided below with suggested corrections incorporated. 

Claim 1
An apparatus for dispensing assembly foams, the apparatus comprising:
a solid matter valve and a pressurized can and a valve disk, wherein the solid matter valve comprises:
a valve body arranged in the valve disk;
a stem mounted in a central cutout of the valve body and having at least one discharge opening and at least one inlet opening for the contents of the pressurized can, and a duct connecting the inlet opening with the discharge opening, and the stem further comprising an upper part and a lower part wherein the upper part is connected to the lower part in a form-closed or force-closed manner thereby forming a functional unit which accommodates the duct;
at least one sealing element acting between the valve body and the stem; 
a spring element; and,
a circumferential elastic diaphragm integrally connecting the valve body to the upper part of the stem.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by US 5927563 to Kellner.
As per claim 1, and as the examiner can understand the claim, Kellner discloses an apparatus for dispensing assembly foams (abstract, ln. 1-4), the apparatus comprising:
a solid matter valve (abstract, ln. 1-4; Fig. 6, item 1) and a pressurized can (Fig. 1; Col. 1, ¶ 1 “pressurized liquid or foam”; Col. 3, Ln. 12-14 & 39-41 “foam canister”) and a valve disk (13), wherein the solid matter valve comprises:
a valve body (3) arranged in the valve disk;
a stem (2 - “inner hard part of valve body” & 9 -“hard sealing member”) mounted in a central cutout of the valve body (Fig. 6) and having at least one discharge opening (see Figure B, below) and at least one inlet opening (see Figure B, below) for the contents of a pressurized can (Col. 3, ln. 54-60); and a duct (see Figure B, below) connecting the inlet opening with the discharge opening (see Figure B, below), and the stem further comprising an upper part (2) and a lower part (9) wherein the upper part is connected to the lower part in a form-closed manner (Fig. 6 – no gaps along mating surfaces between upper and lower stem portions, i.e. “form-closed”) thereby forming a functional unit which accommodates the duct (Col. 1, Ln. 12-14);
at least one sealing element acting between the valve body and the stem (see Figure B, below); 
a spring element (30); and,
a circumferential diaphragm (Col. 3, Ln. 54-56 – “flexible dome shaped region” (5) and “outlet path leads via a space 11”; Col. 4, Ln. 10-12; see Figure B below), wherein the diaphragm is elastic (Col. 1, Ln 50-51 – “the outer soft part ensures […] elastic action in the depressible region […]”; Col. 4, ln. 4-6 “depressible flexible region 5”) and the diaphragm integrally connecting the valve body to the upper part of the stem (Col. 1, ¶ 4-5; Fig. 6; Figure B, below).

    PNG
    media_image2.png
    584
    1086
    media_image2.png
    Greyscale

Figure B: US 5927563, Fig. 6 – annotated

As per claim 6, and as the examiner can understand the claim, Kellner further discloses the valve body being provided with a circumferential sealing lip on a can-side of the valve body which interacts with a circumferential projection of the lower part of the stem (Col. 3, Ln 45-46 – “contiguous connecting and sealing region”; see Figure B, above) wherein the circumferential projection is considered by the examiner to be the “at least one sealing element” of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 2, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5927563 to Kellner in view of US 6170537 to Lasserre.
As per claim 2, and as the examiner can understand the claim, Kellner further discloses; the elastic diaphragm having a stepped configuration and extending around the stem (Fig. 6); and, the lower part of the stem having an end with a flat edge (see Figure C, below). Kellner does not disclose: the edge having a pointed shape that is pointing in a direction away from the interior of a can – i.e. being “valve-side”; and, the elastic diaphragm extending around the edge. 
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the application was effectively filed to shape and arrange the edge of the lower part of the stem as claimed because Applicant has not disclosed that the claimed edge (i.e. having a pointed shape in a direction away from an interior of the container and being surrounded by an extending elastic diaphragm) provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Kellner’s, and applicant’s invention, to perform equally well with either the edge taught by Kellner or the claimed edge because both edges would perform the same function of providing an end of a lower part of the stem equally well. Therefore, it would have been prima facie obvious to modify Kellner to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kellner. MPEP 2144.04(IV)(A).


    PNG
    media_image3.png
    410
    643
    media_image3.png
    Greyscale

Figure C: US 5927563, Fig. 6 – annotated
As per claim 5, and as the examiner can understand the claim, Kellner further discloses the lower part of the stem having a central seating area (see Figure D, below) and being connected with the upper part by any of a variety of possible connections including a snap action connection (Col. 2, ¶ 3). Kellner does not explicitly disclose the particular mechanism by which the upper and lower stem parts of the embodiment of Figure 6 are fastened to each other.	Lasserre teaches an apparatus (Fig. 1) for dispensing pressurized fluid from a can (abstract), wherein the apparatus comprises: a valve (1) having a stem (11) formed from an upper part (22) and a lower part (30); and, a central seating area of the lower part being provided with an inner circumferential enlargement (33) accommodating in a formed-closed way (Fig. 1) an outer circumferential bead (26) of the upper part to provide for snap-fastening the upper and lower stem parts (Col. 6, Ln. 34-31). It would have been obvious for one of ordinary skill in the art to modify Kellner according to the aforementioned teachings from Lasserre to provide for provide for snap-fastening the upper and lower stem parts to each other.

    PNG
    media_image4.png
    533
    399
    media_image4.png
    Greyscale

Figure D: US 5927563, Fig. 6 – annotated
As per claim 11, and as the examiner can understand the claim, Kellner further discloses a sealing portion (see Figure B, above; Col. 4, Ln. 43-51 “outer soft part”) surrounding the upper part of the stem (the “outer soft part” is surrounding a portion of an upper part of the inner hard part, i.e. “stem”, along at least the plane of the cross section – see Fig. 6).
Kellner is silent in regards to the particular shape of the sealing portion outside of the plane(s) of the figures in which the sealing portion is depicted. Specifically, Kellner does not disclose the sealing portion being a “sleeve”.
However, Kellner further discloses the stem being substantially pipe-shaped (“inner hard part Col. 1, ln. 54-56), i.e. tubular, and the sealing portion and stem formed in a two-stage injection molding process whereby an inseparable sandwich structure is obtained between the sealing portion and the stem by adhering all available contact surfaces of the sealing portion (“soft material”) very intimately to the stem (Col. 1, Ln. 59-62) such that the sealing portion in cooperation with the stem provides an excellent sealing effect after the discharge process and during storage (Col. 1, Ln. 62-67).  
(Kellner: Col. 1, Ln. 62-67). 
As per claim 12, and as the examiner can understand the claim, Kellner further discloses: the upper part of the stem terminating in a fixing element (see Figure D, below); the fixing element has a groove on an end of the fixing element facing the can (see Figure D, below & Fig. 1) –i.e. a can-side of the fixing element; a projection (“sealing lips” Col. 4, ¶ 7) of the sealing sleeve engages the groove in a form-closed manner (see Figure D, below). 

    PNG
    media_image5.png
    622
    1086
    media_image5.png
    Greyscale

Figure D: US 5927563, Fig. 8 – annotated

In regards to the fixing element, Kellner further discloses the upper part of the stem having threads (15) and a discharge gun-type adapter (item 19; Fig. 8) attached to the valve by double function –i.e. by screwing onto the threads and by sealing with the projections (Col. 4, ¶ 7). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, in view of the silence of Kellner in regards to the shape of the extension of the fixing element beyond a single plane of the cross section of Fig. 8, to extend the fixing element to continuously encircle the substantially pipe-shaped stem (“inner hard part Col. 1, ln. 54-56), i.e. thereby form a ring, for maximizing the available contact area of the fixing element for contact with the threads of the stem and thereby optimize the integrity of the threaded connection between the stem and the discharge gun-type adapter.
In regards to the particular shape of the groove and projections being circumferential, it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, and in view of the aforementioned silence of Kellner, to form the extensions of the groove and each of the projections to fully encircle the pipe-shaped stem—i.e. circumferentially—with continuous and complementing shapes to each other (i.e. the shape of the extension of the groove complementing that of each projection) for maximizing the area of contact between the groove and the projections and thereby optimizing the integrity of the seal formed by contact between the groove and the projections. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5927563 to Kellner in view of US 4852807 to Stoody.
As per claim 3, and as the examiner can understand the claim, Kellner further discloses two depressions located in a cross section of the valve between an upper edge of the valve body and the elastic diaphragm (see Figure B, above) Kellner is silent in regards to the extensions of the depressions outside of the depicted cross section.
Stoody teaches an aerosol valve (Fig. 8-9) comprising: a valve body (259); a stem (227); and a circumferential diaphragm (233; Col. 8, Ln. 11-13) connecting the stem to the valve body (Fig. 8-9). Stoody further teaches a depression (236; Fig. 8-9) extending circumferentially (Col. 8, Ln. 28-32). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed, in view of the aforementioned silence from Kellner regarding the extensions of the depressions outside of the depicted cross section, to extend the depressions circumferentially – like taught by Stoody. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5927563 to Kellner in view of US 2007/0007309 to Eberhardt.
As per claim 4, and as the examiner can understand the claim, Kellner further discloses the stepped portion of the diaphragm constituting “reserve surface area”. 
Additionally, Kellner discloses the diaphragm providing for elastic action (Col. 1, Ln. 50-51) upon actuation of the valve by depressing the stem (Col. 1, Ln. 12; Col. 3, Ln. 54-55).
Kellner is silent is regards to a particular movement of the stepped portion when the stem is actuation. 
Eberhardt teaches an aerosol container (Fig. 1-3) comprising: an actuator (6) that is depressed to actuate an aerosol valve (Col. 3, Ln. 2-10); a diaphragm (49 “seal”) forming an elastic connection (abstract, ln. 2; Col. 1, Ln. 46-49) to sealingly connect the actuator to a (Col. 3, Ln. 14-16); the diaphragm having a stepped, i.e. wave-like, shape (Fig. 1-3; Col. 1, ¶ 6-7) designed to elongate upon actuation of the actuator (Col. 1, Ln. 46-49 – “[…] the crimped device […] opening up downward […]”) such that actuation of the actuator is smooth (Col. 1, Ln. 38-41). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to design the stepped portion of Kellner to elongate upon actuation of the stem, like taught by Eberhardt, to provide smooth actuation of the stem.
Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5927563 to Kellner in view of US 2009/0261130 to Pittl et al.
As per claim 7, and as the examiner can understand the claim, Kellner further discloses an extension (13, 25) facing the interior of the can (Fig. 1), i.e. “can-side”, and the extension surrounding the lower part of the stem (Fig. 6) and the extension having recesses (Fig. 6) and thereby serving as a retaining element for the spring element (Col. 4, ¶ 8; Fig. 6). Kellner further discloses the extension being part of the valve disk – i.e. Kellner does not disclose the extension being part of the valve body.
Pittl teaches a valve arrangement for a pressurized fluid container (abstract), the valve arrangement comprising: a stem (30) having upper and lower portions (upper is narrower and lower is wider – see Fig. 1); a valve body (20) arranged in a valve disk (16); a spring element (40); a container facing direction (downward, as per [0031], Ln. 4-5) and the valve body having an extension (29, 297) at an end of the valve body (Fig. 1), wherein the extension extends in the container facing direction, “i.e. can-side” (Fig. 1) and surrounds the lower stem portion (Fig. 1); and, the extension has recesses (Fig. 1) and thereby serves as a retaining element for the spring element ([0032]). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to substitute the extension of Kellner with the extension of Pittl, since doing so would be an obvious substitution of one known spring retaining element for 
As per claim 8, and as the examiner can understand the claim, the Kellner-Pittl combination discloses the invention of claim 7 as previously set forth. Kellner further discloses the spring element is a spring clip having two arms (29; Col. 4, Ln. 61-64; Fig. 6) secured in the recesses on the valve body (Fig. 6).
As per claim 10, and as the examiner can understand the claim, the Kellner-Pittl combination discloses the invention of claim 8 as previously set forth. Kellner further discloses the arms of the spring element are provided with notched-out elements (elements 33 form a “v” with a body of the spring element; Fig. 6) facing towards an interior of a can (Fig. 1), i.e. “can-side notched-out elements.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including corrections that properly address the objections raised in this office action, and all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  

/RANDALL A GRUBY/Examiner, Art Unit 3754